Citation Nr: 1611968	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-45 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to August 1986.   

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The claim of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.

The Veteran, via his representative, has raised the issues of entitlement to service connection for social anxiety disorder and personality disorder.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The dysthymic disorder does not result in impairment more severe than reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for a dysthymic disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2008, prior to the initial adjudication of the claim.  

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In this regard, the Board notes that VA informed the Veteran of the unavailability of the Social Security Administration records in a letter mailed in September 2010.  The Veteran was provided examinations to determine the nature and severity of the psychiatric disability, most recently in 2014.  The examination records provide all findings necessary to rate the service-connected disability.  In this regard, the Board notes that the examiners provided explanations for the diagnoses rendered and determined it was possible to differentiate the symptoms of the service-connected dysthymic disorder from the nonservice-connected social anxiety disorder and personality disorder.  The Veteran has not alleged that the service-connected disability has increased significantly in severity since the examination or that an examination provides an inaccurate depiction of the service-connected dysthymic disorder.  

Accordingly, the Board will address the merits of the appellant's claim. 

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9434, which provides that a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 4, 2014, and therefore, this claim is governed by DSM-IV.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected dysthymic disorder.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to the dysthymic disorder.

The record reflects the Veteran's endorsement of symptoms and impairment, including depressed mood, fatigue, amotivation, and hypersomnia.  The Veteran is married and reportedly has good relationships with his wife and mother.  The evidence indicates that the Veteran worked for a short time in 2008.  

VA treatment records reveal findings of normal orientation, normal thought process, normal speech, fairly stable mood, normal memory, normal affect, and normal thought content.  Insight, judgment, and concentration were consistently found to be intact.  The Veteran consistently denies feelings of hopelessness or helplessness and suicidal or homicidal ideation   Appearance is always appropriate, although "marginally" so in June 2013 and October 2014, and the Veteran's spouse reported in June 2013 that she has to tell him to shower.  The records indicate recurrent episodes of "mild" or "low-grade" depression.   

A May 2008 VA examination record reveals the Veteran's history of feeling anxious around others and tending to avoid activities in which he might be embarrassed.  He noted that he tends to avoid others and opportunities where things might be expected of him and having feelings that others will reject him.  He also reported that when he feels depressed, it "is like 'home sickness; get a feeling I want to go" to where it is safe.  He reported "struggles with feelings of hopelessness" and feeling depressed more days than not.  He added that he tended to sleep to avoid life's demands and that he feared change in routine.  Examination revealed unremarkable psychomotor activity and speech, intact attention, normal affect, and clean appearance.  Mood was anxious with "lots of nervous laughter."  Although the Veteran had difficulty with serial 7s, it was noted to be due to poor math skills.  The Veteran was oriented to person, time, and place, and thought process and thought content were unremarkable.  There were no delusions or hallucinations, and the Veteran did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran reported infrequent suicidal thought without plan or intent.  Memory was normal, and the Veteran did not have problem with activities of daily living.  Impulse control was good, and there were no episodes of violence. 

The examiner diagnosed social anxiety disorder, dysthymic disorder, and personality disorder with dependent traits.  The examiner found the social anxiety and dependent traits were independent of the dysthymic disorder.  The examiner assigned a GAF score of 50 for the Veteran's total functioning and a GAF score of 67 for the dysthymic disorder.  The examiner noted that the Veteran was in a romantic relationship and reported "some" socialization.  The examiner found the Veteran's function was impaired by anxiety related to social interactions and strong dependent traits.  The examiner explained that although the diagnoses of social anxiety disorder and personality disorder were new, the conditions had been in existence, though not diagnosed by previous examiners.  The examiner noted that the Veteran was significantly unhappy and helpless independent of social anxiety but that the unhappiness and helplessness were not the reasons that the Veteran withdrew from others or failed to look for work.  The examiner found there was not impairment of judgment or family relations but there were impairment of thinking, work, and mood.  The examiner explained that the Veteran's concentration was likely poor during periods when he interacted with others due to his social anxiety and that the Veteran had not put in job applications due to dependent traits and social anxiety.  The examiner reported that the depression was not a causative factor in the Veteran's unemployment.  The examiner found the Veteran's mood was deficient in that he was periodically mildly depressed.  

An August 2012 VA examination record reveals diagnoses of dysthymic disorder, social anxiety disorder, and dependent personality disorder.  The examiner assigned a GAF score of 70 for the dysthymic disorder, "reflecting mild symptoms and overall improvement" since the previous examination in 2008.  The examiner assigned a GAF score of 50 for the social anxiety disorder and 50 for the dependent personality disorder.  The examiner reported that it was possible to differentiate the symptoms of the different psychiatric disorders.  The examiner explained that the dysthymic disorder resulted in very mildly and transiently depressed mood and hypersomnia.  The examiner found there was very little impairment actually attributable to the dysthymic disorder.  The examiner added that the Veteran's "mood (depression) problems are low-level and long-standing" and that a diagnosis of dysthymic was more accurate than major depressive disorder.  The examiner determined the dysthymic disorder would not prevent the Veteran from working.  The examiner noted that the dysthymic disorder "appears to be maintained mostly due to boredom and not having enough to occupy his time."  The examiner reported that the social anxiety disorder resulted in pronounced anxiety, difficulty forming and maintains effective work and social relationships, and difficulty in adapting to stressful circumstance including work and that the dependent personality disorder resulted in in difficulty forming and maintaining effective work and social relationships.  The examiner indicated that the "overwhelming vast majority" of the Veteran's social and occupational impairment is attributable to his pronounced social anxiety disorder and dependent personality disorder.  

The record indicates that the Veteran was married and living with his wife since August 2011.  He reported that they had been dating since 2008 and that the relationship was good.  He reported getting along with his mother "pretty well," and the examiner noted that the records documented a very dependent relationship with his mother.  He reported that he slept "a lot" because of boredom because he did not have anything to do and his wife does not want him to leave the house.  He indicated that he worked for approximately one month in 2008 but quit.  The examiner noted that a 2008 record reported that he quit because he thought he did not receive adequate support on the job.  During the examination, he reported that he quit because it was too much work.  He denied working since that time.  He explained that he had not gotten a job because his work history is not good and because his wife has a disability and needs him to take care of her.  He also reported that he was "kind of afraid" to get a job and that waiting for the phone to hear about a job was anxiety-provoking.  

Examination revealed that the Veteran was appropriately dressed.  Affect and speech were consistent with anxiety.  The Veteran reported being happy since he got married with occasional low movement.  He added that he was mostly nervous.  The examiner indicated that the Veteran appeared highly anxious during the exam and that there was no visible evidence of depressed mood.  Thought process and content were normal, and there were no delusions, hallucinations, obsessions, compulsions, or panic attacks.  There was hypersomnia.  The Veteran was oriented to person, place, and time, and memory was normal.  There were no episodes of violence, inappropriate behavior, or impulsivity.  The Veteran denied suicidal and homicidal ideation, and judgment and insight were adequate. 

A November 2014 VA examination record reveals The Veteran's history of "really" good relationship with his wife and mother.  He explained that he and his wife take care of each other and worry about each other.  The Veteran reported that he maintains contact with friends at church and attends group therapy.  The Veteran reported that he was not working and reported problems at work as the result of difficulty with authority and difficulty multi-tasking.  Examination revealed appropriate appearance, normal speech and psychomotor activity, and cooperative attitude.  Affect was appropriate and neutral, and mood was "good."  Thought processes and content were normal, and there was no delusion, hallucination, obsession/compulsion, or homicidal or suicidal ideation.  The Veteran reported that he experiences symptoms of anxiety at night.  Attention/concentration were within functional limits, and the Veteran was oriented to person, place, and time.  Memory was normal, and the Veteran was able to maintain hygiene.  There was no inappropriate behavior, impulsivity, or episodes of violence, and judgment and insight were adequate.  

The examiner diagnosed persistent depressive disorder (dysthymia), social anxiety disorder, and dependent personality disorder.  The examiner reported that it was possible to differentiate the associated symptoms and that the dysthymia resulted in mild and transient depressed mood and sleep impairment.  The examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner explained that the dysthymia resulted in minimal social and occupational impairment due to a transiently mildly depressed mood and assigned a GAF score of 70.  The examiner added that the social and occupational impairment was largely attributable to the social anxiety disorder and dependent personality disorder, which involved symptoms of anxiety, difficulty forming and maintaining relationships, and difficulty adapting to stressful circumstances.  

Upon consideration of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time for the dysthymic disorder.  In reaching this determination, the Board acknowledges that the record indicates that the Veteran's combined psychiatric disabilities have resulted in serious impairment or symptoms and/or deficiencies in most areas and that a January 2008 VA treatment record reveals an assessment of "severe" major depression and the assignment of a GAF score of 50 due to major depressive disorder, which is indicative of serious symptoms or serious impairment in functioning.  The other GAF scores and assessments of record pertaining to the dysthymic disorder indicate findings of at most mild symptoms or impairment, however.  In any event, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

The Veteran's dysthymic disorder has not resulted in impairment more nearly approximating deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood, the record does not suggest the existence of other deficiencies due to the service-connected depressive disorder.  In this regard, the Board notes that the Veteran's speech, thought process, orientation, and ability to function independently has been consistently normal, and his mood is not continuously or near-continuously depressed.  He is able to maintaining "good" relationships with his wife and mother and is able to participate in group therapy and participate in events at his Church.  There is no indication that he has ever posed a risk of harm to himself or others, and he has maintained contact with reality.  The record does reveal occupational impairment, but examiners have attributed the impairment to disorders distinct from the service-connected depressive disorder.  There is no evidence that the dysthymic disorder results in significant occupational impairment.  The Board finds the overall effect of the dysthymic disorder does not approximate worse than the reduced reliability and productivity contemplated by the current 50 percent rating.  In this regard, the Board finds that the findings reported in the treatment records and examination records are more probative than the June 2008 GAF score of 50 and assessment of "severe" depressive disorder.   

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  


ORDER

A rating in excess of 50 percent for a dysthymic disorder is denied.


REMAND

The record suggests the Veteran's intention to seek service connection for social anxiety disorder and personality disorder.  These claims should be developed and adjudicated by the originating agency before the Board decides the pending claim of entitlement to a TDIU. 

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake all indicated development and then adjudicate the issues of entitlement to service connection for social anxiety disorder and personality disorder.  Inform the Veteran of his appellate rights with respect to the decisions.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation.

3.  Then, readjudicate the issue of entitlement to a TDIU.  

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


